Case 1:21-cv-00165-DLC Document 29-41 Filed 02/23/21 Page 1 of 3




              EXHIBIT OO
          Case 1:21-cv-00165-DLC Document 29-41 Filed 02/23/21 Page 2 of 3
                                                                                            Current as of 12/18/2020



                                            COVID-19 DINING UPDATE FAQ:
                                       GOVERNOR’S EXECUTIVE ORDER 202.81 AND
                                         STATE LIQUOR AUTHORITY GUIDANCE

                   Is indoor dining allowed in New York City?
                   No. Under Governor Executive Order No. 202.81, indoor dining is not allowed in
                   New York City from December 14, 2020 until further notice.

                   The State Liquor Authority (SLA) has released guidance on Executive Order
                   202.81 for all SLA-licensed establishments in New York City.

                   What types of establishments does the State’s guidance apply to?
                   All SLA-licensed establishments with on-premises services, including:
                       • Restaurants
                       • Taverns
                       • Catering halls
                       • Clubs
                       • Manufacturers with tasting rooms

                   What are the State’s current rules for SLA-licensed establishments for
                   takeout and delivery?
                      • Customers may order and pick up food inside of the establishment until
                         10:00 p.m. daily.
                      • At and after 10:00 p.m. daily, orders must be placed by remote means
                         (phone, internet, etc.) and pick-up should be curbside outdoors, through a
                         window, or other similar outdoor means.
                      • No alcoholic beverages may be purchased for off-premises consumption
                         after 10:00 p.m.

                   Under what circumstances may customers enter an SLA-licensed
                   establishment under the State’s rules?
                   Customers may enter the inside of a licensed establishment:
                        • To order and pick up food until 10:00 p.m. daily.
                        • To use the restroom.
                        • If the establishment has a licensed outdoor area accessible only through
                            an interior space, to transit through the interior of the premises to access
                            the licensed outdoor area.
                   Customers must wear face coverings and may not linger or form lines while
                   inside of the establishment. Separate parties must be distanced properly while
                   transiting through the interior.

                   Under what circumstances may delivery workers for wholesalers and other
                   businesses enter an SLA-licensed establishment to deliver products?
                   Delivery workers may enter an establishment so long as they wear face
                   coverings and do not linger.




This FAQ was prepared by: Kevin Kelly, Associate Counsel and Judith Lê, Associate Counsel
          Case 1:21-cv-00165-DLC Document 29-41 Filed 02/23/21 Page 3 of 3
                                                                                            Current as of 12/18/2020


What are the State’s restrictions for employees of SLA-licensed establishments?
In addition to customers and delivery workers, only verifiable employees who are on the clock
may be inside the establishment.

What are the State’s employee restrictions on eating and drinking inside SLA-licensed
establishments?
    • Employees and/or owners may consume meals and non-alcoholic beverages only as a
        shift meal and only pursuant to N.Y. State Department of Health Interim Guidance on
        outdoor dining.
    • Employees and/or owners may not consume alcoholic beverages inside the
        establishment under any circumstances. Otherwise, they will be considered patrons for
        purposes of enforcement.
    • Any employee dining within the establishment must comply with NYC Health Code
        requirements.

What are the State’s rules for outdoor dining structures?
Outdoor dining service may be provided in an outdoor structure subject to the following
requirements:
    • The structure must have at least two open sides for airflow.
             o If the structure has only one open side, or no open sides, it is considered an
                indoor dining area and may not be used for dining unless: a) the structure is
                modified to comply with New York State’s guidelines; or b) State officials
                announce that indoor dining may resume.
    • Sides are not considered “open” if covered in clear plastic or other material restricting
        air flow.
    • Additional guidance on outdoor dining structures for participants in NYC’s Open
        Restaurants program is available here.

What are some helpful resources?
  • Governor Executive Order 202.81
  • SLA Guidance on Closing of Indoor Dining in NYC
  • NYC DOT Open Restaurants
  • NYS Outdoor and Take-Out/Delivery Food Services Guidelines
  • Counsel to the Mayor Outdoor Dining FAQs




This FAQ was prepared by: Kevin Kelly, Associate Counsel and Judith Lê, Associate Counsel
